[EXECUTION VERSION]

--------------------------------------------------------------------------------

CREDIT AGREEMENT
Dated as of January 28, 2005

Among

PROGRESS ENERGY, INC.
(Borrower)

and

THE BANKS LISTED ON THE SIGNATURE PAGES HEREOF
(Banks)

and

CITIBANK, N.A.
(Administrative Agent)

--------------------------------------------------------------------------------

CITIGROUP GLOBAL MARKETS, INC.
J.P.MORGAN SECURITIES INC.
BARCLAYS CAPITAL, the Investment Banking Division of Barclays Bank PLC
WACHOVIA CAPITAL MARKETS, LLC
(Joint Lead Arrangers)

BARCLAYS CAPITAL, the Investment Banking Division of Barclays Bank PLC
WACHOVIA CAPITAL MARKETS, LLC
(Co-Documentation Agents)

JPMORGAN CHASE BANK, N.A.
(Syndication Agent)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section Page ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01
SECTION 1.02
SECTION 1.03 Certain Defined Terms
Computation of Time Periods
Accounting Terms 1
11
12 ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01
SECTION 2.02
SECTION 2.03
SECTION 2.04
SECTION 2.05
SECTION 2.06
SECTION 2.07
SECTION 2.08
SECTION 2.09
SECTION 2.10
SECTION 2.11
SECTION 2.12
SECTION 2.13
SECTION 2.14 The Advances
Making the Advances
Fees
Reduction of the Commitments
Repayment of Advances
Interest on Advances
Additional Interest on Eurodollar Rate Advances
Interest Rate Determination
Voluntary Conversion of Advances
Prepayments of Advances
Increased Costs
Illegality
Payments and Computations
Sharing of Payments, Etc. 12
12
14
14
14
14
15
15
16
17
18
18
19
20 ARTICLE III
CONDITIONS OF LENDING

SECTION 3.01
SECTION 3.02 Conditions Precedent to Closing
Conditions Precedent to Each Borrowing 20
21 ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Borrower 22 ARTICLE V
COVENANTS OF THE COMPANY

SECTION 5.01
SECTION 5.02 Affirmative Covenants
Negative Covenants 24
26 ARTICLE VI
EVENTS OF DEFAULT

SECTION 6.01 Events of Default 28 ARTICLE VII
THE ADMINISTRATIVE AGENT

SECTION 7.01
SECTION 7.02
SECTION 7.03
SECTION 7.04
SECTION 7.05
SECTION 7.06 Authorization and Action
The Administrative Agent's Reliance, Etc.
The Administrative Agent and its Affiliates
Lender Credit Decision
Indemnification
Successor Administrative Agent 30
30
30
31
31
31 ARTICLE VIII
MISCELLANEOUS

SECTION 8.01
SECTION 8.02
SECTION 8.03
SECTION 8.04
SECTION 8.05
SECTION 8.06
SECTION 8.07
SECTION 8.08
SECTION 8.09
SECTION 8.10
SECTION 8.11
SECTION 8.12
SECTION 8.13
SECTION 8.14
SECTION 8.15
SECTION 8.16 Amendments, Etc.
Notices, Etc.
No Waiver; Remedies
Costs, Expenses, Taxes and Indemnification
Right of Set-off
Binding Effect
Assignments and Participations
Waiver of Consequential Damages
USA Patriot Act Notice
Tax Disclosure
Governing Law
Waiver of Jury Trial
Execution in Counterparts
Severability
Headings
Entire Agreement 32
32
33
33
36
36
36
40
40
40
41
41
41
41
41
41

SCHEDULES

I - List of Commitments and Applicable Lending Offices


EXHIBITS

A-1
A-2
B
C-1
C-2
D
E -
-
-
-
-
-
- Form of Notice of Borrowing
Form of Notice of Conversion
Form of Assignment and Acceptance
Form of Opinion of General Counsel to Progress Energy Service Company, LLC
Form of Opinion of Special Counsel for the Borrower
Form of Opinion of Counsel for the Administrative Agent and the Arrangers
Form of Compliance Certificate

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of January 28, 2005

        This CREDIT AGREEMENT (this “Agreement”) is made by PROGRESS ENERGY,
INC., a North Carolina corporation (the “Borrower”), the banks listed on the
signature pages hereof (the “Banks”) and CITIBANK, N.A. (“Citibank”), as
administrative agent (the “Administrative Agent”) for the Lenders (as
hereinafter defined).

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

         SECTION 1.01. Certain Defined Terms.

        As used in this Agreement, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

        “Accounting Change” means the application by the Borrower of a new
accounting methodology for outage and emergency activities and indirect capital
accounts, described in the Borrower’s Current Report on Form 8-K filed with the
Securities and Exchange Commission on December 16, 2004, which could result in
certain costs for outage and emergency activities being expensed, rather than
capitalized, during 2003 and/or prior years.

        “Administrative Agent” has the meaning specified in the introductory
paragraph of this Agreement.

        “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance, each
of which shall be a “Type” of Advance.

        “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with such
Person or is a director or officer of such Person.

        “Applicable Lending Office” means, with respect to each Lender, (i) such
Lender’s Domestic Lending Office in the case of a Base Rate Advance, or (ii)
such Lender’s Eurodollar Lending Office, in the case of a Eurodollar Rate
Advance.

        “Applicable Margin” means for each Type of Advance at all times during
which any Applicable Rating Level set forth below is in effect, the interest
rate per annum set forth below next to such Applicable Rating Level:


Applicable Rating Level Applicable Margin for
Eurodollar Rate Advances Applicable Margin for Base Rate
Advances 1

2

3

4

5 0.400%

0.500%

0.725%

0.800%

1.000% 0%

0%

0%

0%

0%

provided, that


    (i)        the Applicable Margins for Eurodollar Rate Advances set forth
above for each Applicable Rating Level shall increase at any time the aggregate
principal amount of Advances outstanding is greater than 33% of the aggregate
Commitments by 0.125% at Levels 1, 2, 3 and 4 and by 0.250% at Level 5,


    (ii)        the Applicable Margins set forth above for each Applicable
Rating Level shall increase upon the occurrence and during the continuance of
any Event of Default by 2.0%, and


    (iii)        any change in the Applicable Margin resulting from a change in
the Applicable Rating Level shall become effective upon the date of announcement
of a change in the Moody's Rating or the S&P Rating that results in a change in
the Applicable Rating Level.


         “Applicable Rating Level” at any time shall be determined in accordance
with the then-applicable S&P Rating and the then-applicable Moody's Rating as
follows:

S&P Rating/Moody's Rating Applicable Rating Level A- or higher or A3 or higher

Less than Level 1 but at least BBB+ or Baa1

Less than Level 2 but at least BBB or Baa2

Less than Level 3 but at least BBB- or Baa3

Lower than Level 4 or unrated 1

2

3

4

5

In the event that the S&P Rating and the Moody’s Rating are not at the same
Applicable Rating Level but differ by only one Applicable Rating Level, then the
higher of the two ratings shall determine the Applicable Rating Level. In the
event that the S&P Rating and the Moody’s Rating differ by more than one
Applicable Rating Level, then the Applicable Rating Level immediately below the
higher of the two ratings shall be the Applicable Rating Level. The Applicable
Rating Level shall be redetermined on the date of announcement of a change in
the S&P Rating or the Moody’s Rating.

        “Arrangers” means Citigroup Global Markets, Inc., J.P. Morgan Securities
Inc., Barclays Capital, the investment banking division of Barclays Bank PLC,
and Wachovia Capital Markets, LLC.

        “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit B hereto.

        “Banks” has the meaning specified in the introductory paragraph of this
Agreement.

        “Base Rate” means, for any Interest Period or any other period, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate per annum shall at all times be equal to the higher from time to time
of:

    (i)        the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate; and


    (ii)        1/2 of one percent per annum above the Federal Funds Rate in
effect from time to time.


        “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a).

        “Borrower” has the meaning specified in the introductory paragraph of
this Agreement.

        “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders pursuant to Section 2.01 or Converted
pursuant to Section 2.08 or 2.09.

        “Business Day” means a day of the year on which banks are not required
or authorized to close at the principal office of any Lender and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.

        “Change of Control” means the occurrence, after the date of this
Agreement, of any Person or “group” (within the meaning of Rule 13(d) or 14(d)
of the Securities and Exchange Commission under the Exchange Act), directly or
indirectly, acquiring beneficial ownership of or control over securities of the
Borrower (or other securities convertible into such securities) representing 30%
or more of the combined voting power of all securities of the Borrower entitled
to vote in the election of directors.

        “Citibank” has the meaning specified in the introductory paragraph of
this Agreement.

        “Commitment” has the meaning specified in Section 2.01.

        “Commitment Termination Date” means the earlier to occur of (i) December
30, 2005 and (ii) the date of termination in whole of the Commitments pursuant
to Section 2.04 or 6.01.

        “Consolidated” refers to the consolidation of the accounts of the
Borrower and its Subsidiaries in accordance with GAAP.

        “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of another Type, or the selection of a new,
or the renewal of the same, Interest Period for Eurodollar Rate Advances,
pursuant to Section 2.08(g) or 2.09.

        “CP&L” means the Carolina Power & Light Company.

        “Domestic Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

        “EBITDA” means, with respect to the Borrower and its Consolidated
Subsidiaries for any period, the sum of (i) net income (or net loss), (ii)
Interest Expense, (iii) income tax expense, (iv) depreciation expense, (v)
amortization expense and (vi) other non-cash charges deducted in determining net
income (or net loss), in each case determined in accordance with GAAP.

        “Eligible Assignee” means (i) any other Lender or any Affiliate of a
Lender meeting the criteria set forth in clause (ii) hereof and (ii) (A) any
other commercial bank organized under the laws of the United States, or any
State thereof, and having a combined capital and surplus of at least
$250,000,000 (as established in its most recent report of condition to its
primary regulator), (B) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $250,000,000 (as established in its most recent
report of condition to its primary regulator), (C) a commercial bank organized
under the laws of any other country that is a member of the OECD, or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow, or the Cayman Islands, or a
political subdivision of any such country, and having a combined capital and
surplus of at least $250,000,000 (as established in its most recent report of
condition to its primary regulator); provided that such bank is acting through a
branch or agency located in the United States or in the country in which it is
organized or another country that is described in this clause (C), (D) the
central bank of any country that is a member of the OECD, or (E) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership or other entity) that is engaged in making, purchasing
or otherwise investing in commercial loans in the ordinary course of its
business, whose outstanding unsecured indebtedness is rated AA- or better by S&P
or Aa3 or better by Moody’s (or an equivalent rating by another
nationally-recognized credit rating agency of similar standing if neither of
such corporations is then in the business of rating unsecured indebtedness) or,
in the case of an Affiliate of a Lender only, whose obligations are fully
guaranteed by a finance company, insurance company or other financial
institution or fund whose outstanding unsecured indebtedness has such a rating.

        “Environmental Laws” means any federal, state or local laws, ordinances
or codes, rules, orders, or regulations relating to pollution or protection of
the environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

        “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

        “Eurodollar Lending Office” means, with respect to each Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

        “Eurodollar Rate” means, for the Interest Period for each Eurodollar
Rate Advance made as part of the same Borrowing, an interest rate per annum
equal to (i) the rate appearing on Page 3750 of the Telerate Service (or such
other page or service as may replace such Page 3750 for the purpose of
displaying London Interbank Offered Rates of prime banks in the London interbank
market) as of 11:00 a.m. (London time) on the day that is two Business Days
prior to the first day of such Interest Period, as the London Interbank Offered
Rate for Dollar deposits for a period comparable to such Interest Period or
(ii) if no quotation is given on Page 3750 of the Telerate Service (or such
other page or service as may replace such Page 3750 for the purpose of
displaying London Interbank Offered Rates of prime banks in the London interbank
market), the rate (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) at which Dollar deposits are
offered to the principal London offices of Citibank in immediately available
funds for a period comparable to such Interest Period as of 11:00 a.m. (London
time) on the day that is two Business Days prior to the first day of such
Interest Period.

        “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.06(b).

        “Eurodollar Rate Reserve Percentage” of any Lender for the Interest
Period for any Eurodollar Rate Advance means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period.

        “Events of Default” has the meaning assigned to that term in Section
6.01.

        “Exchange Act” means the Securities Exchange Act of 1934, and the
regulations promulgated thereunder, in each case as amended and in effect from
time to time.

        “Facility Fee Percentage” means, at all times during which any
Applicable Rating Level set forth below is in effect, the rate per annum set
forth below next to such Applicable Rating Level:

Applicable Rating Level Facility Fee Percentage 1

2

3

4

5 0.100%

0.125%

0.150%

0.200%

0.250%

provided, that a change in the Facility Fee Percentage resulting from a change
in the Applicable Rating Level shall become effective upon the date of
announcement of a change in the Moody’s Rating or the S&P Rating that results in
a change in the Applicable Rating Level.

        “Federal Funds Rate” means, for any period, a fluctuating interest rate
per annum equal for each day during such period to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        “First Mortgage Bonds” means those bonds issued from time to time by
CP&L pursuant to the Mortgage.

         “Florida Power” means Florida Power Corporation.

        “Florida Power Mortgage” means the Indenture, dated as of January 1,
1944, between Florida Power, Guaranty Trust Company of New York and the Florida
National Bank of Jacksonville, as modified, amended or supplemented from time to
time.

        “Florida Power Mortgage Bonds” means those bonds issued from time to
time by Florida Power pursuant to the Florida Power Mortgage.

         “FPC” means Florida Progress Corporation.

        “GenCo Financing” means the $241,000,000 credit facility among Progress
Genco Ventures, LLC, certain lenders named therein and JPMorgan Chase Bank,
N.A., as agent for the lenders, as amended, and the supporting agreements
entered into in connection with the development, construction, operation and
financing of the projects to be financed with the proceeds of such credit
agreement, including (i) the “Support Guarantee”, (ii) the “Tolling Guarantee”,
(iii) the “Fuel Guarantee” and (iv) the “Master Guarantee and Support
Agreement”.

        “GAAP” means generally accepted accounting principles, including
principles of consolidation, consistent with those applied in the preparation of
the financial statements referred to in Section 4.01(e).

        “Guaranty” of any Person means any obligation, contingent or otherwise,
of such Person (i) to pay any Liability of any other Person or to otherwise
protect, or having the practical effect of protecting, the holder of any such
Liability against loss (whether such obligation arises by virtue of such Person
being a partner of a partnership or participant in a joint venture or by
agreement to pay, to keep well, to purchase assets, goods, securities or
services or to take or pay, or otherwise) or (ii) incurred in connection with
the issuance by a third Person of a Guaranty of any Liability of any other
Person (whether such obligation arises by agreement to reimburse or indemnify
such third Person or otherwise). The word “Guarantee” when used as a verb has
the correlative meaning.

        “Hostile Acquisition” shall mean any Target Acquisition (as defined
below) involving a tender offer or proxy contest that has not been recommended
or approved by the board of directors (or similar governing body) of the Person
that is the subject of such Target Acquisition prior to the first public
announcement or disclosure relating to such Target Acquisition. As used in this
definition, the term “Target Acquisition” shall mean any transaction, or any
series of related transactions, by which any Person directly or indirectly
(i) acquires any ongoing business or all or substantially all of the assets of
any other Person or division thereof, whether through purchase of assets, merger
or otherwise, (ii) acquires (in one transaction or as the most recent
transaction in a series of transactions) control of at least a majority in
ordinary voting power of the securities of any other such Person that have
ordinary voting power for the election of directors or (iii) otherwise acquires
control of more than a 50% ownership interest in any other such Person.

        “Indebtedness” of any Person means (i) any obligation of such Person for
borrowed money, (ii) any obligation of such Person evidenced by a bond,
debenture, note or other similar instrument, (iii) any obligation of such Person
to pay the deferred purchase price of property or services, except a trade
account payable that arises in the ordinary course of business but only if and
so long as the same is payable on customary trade terms, (iv) any obligation of
such Person as lessee under a capital lease, (v) any Mandatorily Redeemable
Stock of such Person (the amount of such Mandatorily Redeemable Stock to be
determined for this purpose as the higher of the liquidation preference and the
amount payable upon redemption of such Mandatorily Redeemable Stock), (vi) any
obligation of such Person to purchase securities or other property that arises
out of or in connection with the sale of the same or substantially similar
securities or property, (vii) any non-contingent obligation of such Person to
reimburse any other Person in respect of amounts paid under a letter of credit
or other Guaranty issued by such other Person to the extent that such
reimbursement obligation remains outstanding after it becomes non-contingent,
(viii) any Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
mortgage, lien, pledge, charge or other encumbrance on any asset of such Person,
(ix) any Liabilities in respect of unfunded vested benefits under plans covered
by Title IV of ERISA, (x) any Synthetic Lease Obligations of such Person and
(xi) any Indebtedness of others Guaranteed by such Person.

        “Interest Expense” means, with respect to the Borrower and its
Consolidated Subsidiaries for any period, the sum of (i) all interest expense
(including all amortization of debt discount and expense and reported interest)
on all Indebtedness of the Borrower and its Consolidated Subsidiaries during
such period and (ii) the interest element of rental payments under operating
leases, to the extent deducted in determining net income (or net loss) of the
Borrower and its Consolidated Subsidiaries during such period.

        “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Advance or
the date of the Conversion of any Advance into such an Advance and ending on the
last day of the period selected by the Borrower pursuant to the provisions below
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower
may, in the Notice of Borrowing given by the Borrower to the Administrative
Agent pursuant to Section 2.02, select; provided, however, that:

    (i)        the Borrower may not select any Interest Period that ends after
the Commitment Termination Date;


    (ii)        Interest Periods commencing on the same date for Advances
comprising the same Borrowing shall be of the same duration; and


    (iii)        whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided that if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the next preceding Business Day.


The Administrative Agent shall promptly advise each Lender by or telecopy
transmission of each Interest Period so selected by the Borrower.

        “Lenders” means the Banks and each Eligible Assignee that shall become a
party hereto pursuant to Section 8.07.

        “Liability” of any Person means any indebtedness, liability or
obligation of or binding upon, such Person or any of its assets, of any kind,
nature or description, direct or indirect, absolute or contingent, due or not
due, contractual or tortious, liquidated or unliquidated, whether arising under
contract, applicable law, or otherwise, whether now existing or hereafter
arising.

        “Majority Lenders” means at any time Lenders holding in excess of 50% of
the aggregate principal amount of outstanding Advances, or, if no Advances are
then outstanding, Lenders having in excess of 50% of the Commitments (provided
that, for purposes hereof, neither the Borrower, nor any of its Affiliates, if a
Lender, shall be included in (i) the Lenders holding such amount of the Advances
or having such amount of the Commitments or (ii) determining the aggregate
unpaid principal amount of the Advances or the total Commitments).

        “Mandatorily Redeemable Stock” means, with respect to any Person, any
share of such Person’s capital stock to the extent that it is (i) redeemable,
payable or required to be purchased or otherwise retired or extinguished, or
convertible into any Indebtedness or other Liability of such Person, (A) at a
fixed or determinable date, whether by operation of a sinking fund or otherwise,
(B) at the option of any Person other than such Person or (C) upon the
occurrence of a condition not solely within the control of such Person, such as
a redemption required to be made out of future earnings or (ii) convertible into
Mandatorily Redeemable Stock.

        “Maturing Notes” means the $300,000,000 Senior Notes of CP&L, 7.50%
Series, secured by senior note first mortgage bonds and maturing on April 1,
2005.

        “Moody’s” means Moody’s Investors Service, Inc., or any successor
thereto.

       “Moody’s Rating” means, on any date of determination, the debt rating
most recently announced by Moody’s with respect to the Borrower’s long-term
senior unsecured non-credit-enhanced debt.

        “Mortgage” means the Mortgage and Deed of Trust, dated as of May 1,
1940, from CP&L to The Bank of New York (formerly Irving Trust Company) and to
Frederick G. Herbst (W.T. Cunningham, successor), as modified, amended or
supplemented from time to time.

        “Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.

        “Notice of Borrowing” has the meaning specified in Section 2.02(a).

        “Notice of Conversion” has the meaning specified in Section 2.09.

        “OECD” means the Organization for Economic Cooperation and Development.

        “Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001), as in effect from time to time.

        “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a foreign state or
political subdivision thereof or any agency of such state or subdivision.

        “Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any of its Affiliates and covered by
Title IV of ERISA.

        “Pro Rata Share” shall mean, with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if the Commitments have been terminated or expired or the
Advances have been declared to be due and payable, the Advances made by such
Lender), and the denominator of which shall be the sum of the Commitments of all
Lenders (or if the Commitments have been terminated or expired or the Advances
have been declared to be due and payable, the Advances made by all Lenders).

        “Progress Capital” means Progress Capital Holdings, Inc.

        “Portfolio Transaction” means the sale of Florida Progress’s and CP&L’s
portfolio of affordable housing investments.

        “Rail Transaction” means the sale of substantially all of the assets or
capital stock of either Progress Rail Services, Inc. or Railcar, Ltd.

        “Reference Banks” means Citibank and JPMorgan Chase Bank, N.A.

        “Register” has the meaning specified in Section 8.07(c).

        “Responsible Officer” means the President, any Vice President, the Chief
Financial Officer, the Treasurer, the Controller or any Assistant Treasurer of
the Borrower the signatures of whom, in each case, have been certified to the
Administrative Agent and each other Lender pursuant to Section 3.01(c), or in a
certificate delivered to the Administrative Agent replacing or amending such
certificate. Each Lender may conclusively rely on each certificate so delivered
until it shall have received a copy of a certificate from the Secretary or an
Assistant Secretary of the Borrower amending, canceling or replacing such
certificate.

        “S&P” means Standard & Poor’s Ratings Group or any successor thereto.

        “S&P Rating” means, on any date of determination, the debt rating most
recently announced by S&P with respect to the Borrower’s long-term senior
unsecured non-credit-enhanced debt.

        “SEC Order” means Order Nos. 35-27728 and 70-10130 of the Securities and
Exchange Commission issued September 29, 2003 and expiring September 30, 2006,
and any order or orders issued by the Securities and Exchange Commission in
replacement or as extension thereof or in addition thereto permitting the
Borrower to obtain Advances under this Agreement.

        “Significant Subsidiary” means CP&L, FPC, Florida Power, Progress
Capital and any other Subsidiary of the Borrower that at any time constitutes a
“significant subsidiary”, as such term is defined in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof (17 C.F.R.
Part 210).

        “Solvent” means, with respect to any person as of a particular date,
that on such date such person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed as the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

        “Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one or more other Subsidiaries).

        “Syndication Agent” means JPMorgan Chase Bank, N.A.

        “Synthetic Lease” means a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended, and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

        “Synthetic Lease Obligations” means, with respect to any Person, the sum
of (i) all remaining rental obligations of such Person as lessee under Synthetic
Leases that are attributable to principal and, without duplication, and (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

        “Termination Date” means, with respect to all Lenders, the earliest to
occur of (i) the Commitment Termination Date, (ii) the date of repayment in full
of the Advances pursuant to Section 2.10(b) and (iii) the date of acceleration
of the Borrower’s payment obligations hereunder in accordance with Section 6.01.

        “Termination Event” means (i) a Reportable Event described in Section
4043 of ERISA and the regulations issued thereunder (other than a Reportable
Event not subject to the provision for 30-day notice to the Pension Benefit
Guaranty Corporation under such regulations), or (ii) the withdrawal of the
Borrower or any of its Affiliates from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate a Plan by the Pension Benefit Guaranty Corporation,
or (v) any other event or condition that might constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

        “Total Capitalization” means the sum of the value of the common stock,
retained earnings, and preferred and preference stock of the Borrower (in each
case, determined in accordance with GAAP), plus Consolidated Indebtedness of the
Borrower.

        SECTION 1.02. Computation of Time Periods.

        In this Agreement in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding”.

        SECTION 1.03. Accounting Terms.

        All accounting terms not specifically defined herein shall be construed
in accordance with GAAP.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

        SECTION 2.01. The Advances.

        (a)     Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrower from time to time on any
Business Day during the period from the date hereof to and including the day
prior to the Commitment Termination Date, in an aggregate amount outstanding not
to exceed at any time the amount set forth opposite such Lender’s name on
Schedule I hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), as such amount may be reduced
pursuant to Section 2.04 (such Lender’s “Commitment”). Each Borrowing shall be
in an aggregate amount not less than $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Until the day prior to the Commitment Termination Date, within the
limits of each Lender’s Commitment, the Borrower may from time to time borrow,
repay pursuant to Section 2.05 or prepay pursuant to Section 2.10 and reborrow
under this Section 2.01. In no event shall the Borrower be entitled to request
or receive any Advance that would cause the aggregate principal amount of
outstanding Advances to exceed the Commitments.

        (b)     Any Lender may request that any Advances made by it be evidenced
by one or more promissory notes. In such event, the Borrower shall prepare,
execute and deliver to such Lender one or more promissory notes payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
assignees) and in a form approved by the Administrative Agent.

        SECTION 2.02. Making the Advances.

        (a)     Each Borrowing shall be made on notice, given not later than
11:00 A.M. (New York City time) on the day of such proposed Borrowing, in the
case of a Borrowing comprised of Base Rate Advances, or on the third Business
Day prior to the date of the proposed Borrowing, in the case of a Borrowing
comprised of Eurodollar Rate Advances, by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice thereof by telecopier. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier,
confirmed promptly in writing, in substantially the form of Exhibit A-1 hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing comprised of Eurodollar Rate Advances, the
Interest Period for each such Advance. In the case of a proposed Borrowing
comprised of Eurodollar Rate Advances, the Administrative Agent shall promptly
notify each Lender of the applicable interest rate under Section 2.06(b). Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at its address referred to in Section 8.02, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at the Administrative Agent’s aforesaid address.

        (b)     Each Notice of Borrowing shall be irrevocable and binding on the
Borrower and, in respect of any Borrowing comprised of Eurodollar Rate Advances,
the Borrower shall indemnify each Lender against any loss or expense incurred by
such Lender as a result of any failure by the Borrower to fulfill on or before
the date specified for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits) or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

        (c)     Unless the Administrative Agent shall have received notice from
a Lender prior to the date of any Borrowing (in the case of a Eurodollar
Borrowing) or the time of any Borrowing (in the case of a Base Rate Borrowing)
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent such Lender shall not have so made
such ratable portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent (without
duplication), forthwith on demand, such corresponding amount, together with
interest thereon for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent, at
(x) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (y) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.

        (d)     The failure of any Lender to make the Advance to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.

        (e)     If, for any reason, a Borrowing is not made on the date
specified in any Notice of Borrowing, the Administrative Agent hereby agrees to
repay to each Lender the amount, if any, that such Lender has made available to
the Administrative Agent as such Lender’s ratable portion of such Borrowing,
together with interest thereon for each day from the date such amount is made
available to the Administrative Agent until the date such amount is repaid to
such Lender, at the Federal Funds Rate.

        SECTION 2.03. Fees.

        (a)     The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee on each Lender’s Commitment, irrespective
of usage, from the date hereof, in the case of each Bank, and from the effective
date specified in the Assignment and Acceptance pursuant to which it became a
Lender, in the case of each other Lender, until the Termination Date at the rate
per annum equal to the Facility Fee Percentage from time to time in effect. Such
fee shall be calculated on the basis of actual number of days elapsed in a year
of 365 or 366 days. Such fee shall be payable quarterly in arrears on the last
day of each March, June, September and December during the term of such Lender’s
Commitment, and on the Termination Date.

        (b)     The Borrower agrees to pay to the Administrative Agent fees in
such amounts and payable at such times as shall be agreed to between them in
writing.

        SECTION 2.04. Reduction of the Commitments.

        (a)     The Borrower shall have the right, upon at least three Business
Days’ notice to the Administrative Agent, irrevocably to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders; provided that the aggregate amount of the Commitments of the Lenders
shall not be reduced to an amount that is less than the aggregate principal
amount of outstanding Advances; and provided, further, that each partial
reduction of Commitments shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof. Once terminated or reduced,
the Commitments may not be reinstated.

        (b)     On each date on which Advances would be required to be repaid
pursuant to Section 2.10(c) (without regard to the amount of the Advances
outstanding and available to be repaid), the aggregate amount of the Commitments
of all Lenders will automatically and permanently reduce by an amount equal to
the amount that would be required to be so repaid.

        SECTION 2.05. Repayment of Advances.

        The Borrower shall repay the principal amount of each Advance made by
each Lender on the Commitment Termination Date.

        SECTION 2.06. Interest on Advances.

        The Borrower shall pay interest on the unpaid principal amount of each
Advance made by each Lender from the date of such Advance until such principal
amount shall be paid in full, at the following rates per annum:

        (a)     Base Rate Advances. If such Advance is a Base Rate Advance, a
rate per annum equal at all times to the Base Rate in effect from time to time,
plus the Applicable Margin, payable quarterly in arrears on the last day of each
March, June, September and December and on the date such Base Rate Advance shall
be paid in full; provided, however, that if and for so long as an Event of
Default has occurred and is continuing, interest on the unpaid principal amount
of each Base Rate Advance shall be payable on demand.

        (b)     Eurodollar Rate Advances. If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during each Interest Period for
such Advance to the sum of the Eurodollar Rate for such Interest Period, plus
the Applicable Margin for such Eurodollar Rate Advance in effect from time to
time, payable on the last day of such Interest Period and, if such Interest
Period for such Advance has a duration of more than three months, on each day
that occurs during such Interest Period every three months from the first day of
such Interest Period; provided, however, that if and for so long as an Event of
Default has occurred and is continuing, interest on the unpaid amount of each
Eurodollar Rate Advance shall be payable on demand.


        SECTION 2.07. Additional Interest on Eurodollar Rate Advances.

        The Borrower shall pay to each Lender additional interest on the unpaid
principal amount of each Eurodollar Rate Advance of such Lender, from the date
of such Advance until such principal amount is paid in full, at an interest rate
per annum equal at all times to the remainder obtained by subtracting (i) the
Eurodollar Rate for the Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance. All claims
for such additional interest shall be submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) as soon as is reasonably possible and
in all events within 90 days after the first day of such Interest Period;
provided, however, that if a claim is not submitted to the Borrower within such
90-day period, such Lender shall thereby waive its claim to such additional
interest incurred during such 90-day period but not to any such additional
interest incurred thereafter. A certificate as to the amount of such additional
interest, submitted to the Borrower (with a copy to the Administrative Agent) by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.


         SECTION 2.08. Interest Rate Determination.

        (a)     Each Reference Bank agrees to furnish to the Administrative
Agent timely information for the purpose of determining the Eurodollar Rate. If
any one or more of the Reference Banks shall not furnish such timely information
to the Administrative Agent for determination of any such interest rate, the
Administrative Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.

        (b)     The Administrative Agent shall give prompt notice to the
Borrower and the Lenders of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.06(a) or (b), and the applicable
rate, if any, furnished by each Reference Bank for determining the applicable
interest rate under Section 2.06(b).

        (c)     If fewer than two Reference Banks furnish timely information to
the Administrative Agent for determining the Eurodollar Rate for any Eurodollar
Rate Advances,



  (i)         the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,


  (ii)         each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and


  (iii)         the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.


        (d)     If, with respect to any Eurodollar Rate Advances, the Majority
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Majority Lenders of making, funding or maintaining their respective Eurodollar
Rate Advances for such Interest Period, the Administrative Agent shall forthwith
so notify the Borrower and the Lenders, whereupon



  (i)         each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance,
and


  (ii)         the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.


        (e)     If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

        (f)     On the date on which the aggregate unpaid principal amount of
Advances comprising any Borrowing shall be reduced, by prepayment or otherwise,
to less than $20,000,000, such Advances shall, if they are Advances of a Type
other than Base Rate Advances, automatically Convert into Base Rate Advances,
and on and after such date the right of the Borrower to Convert such Advances
into Advances of a Type other than Base Rate Advances shall terminate; provided,
however, that if and so long as each such Advance shall be of the same Type and
have the same Interest Period as Advances comprising another Borrowing or other
Borrowings, and the aggregate unpaid principal amount of all such Advances shall
equal or exceed $20,000,000, the Borrower shall have the right to continue all
such Advances as, or to Convert all such Advances into, Advances of such Type
having such Interest Period.

        (g)     If an Event of Default has occurred and is continuing, (i) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

        SECTION 2.09. Voluntary Conversion of Advances.

        The Borrower may, on any Business Day prior to the Termination Date,
upon notice given to the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Conversion, in the case of any proposed Conversion into Eurodollar Rate
Advances, and on the date of the proposed Conversion, in the case of any
proposed Conversion into Base Rate Advances, and subject to the provisions of
Sections 2.08 and 2.12, Convert all Advances of one Type comprising the same
Borrowing into Advances of another Type; provided, however, that any Conversion
of any Eurodollar Rate Advances into Advances of another Type shall be made on,
and only on, the last day of an Interest Period for such Eurodollar Rate
Advances, except as otherwise provided in Section 2.12. Each such notice of a
Conversion (a “Notice of Conversion”) shall be by telecopier, confirmed promptly
in writing, in substantially the form of Exhibit A-2 hereto and shall, within
the restrictions specified above, specify (i) the date of such Conversion, (ii)
the aggregate amount of, Type of, and Interest Periods applicable to, the
Advances to be Converted, (iii) the Type of Advance to which such Advances (or
portions thereof) are proposed to be Converted, and (iv) if such Conversion is
into or with respect to Eurodollar Rate Advances, the duration of the Interest
Period for each such Advance.

        SECTION 2.10. Prepayments of Advances.

        (a)     The Borrower shall have no right to prepay any principal amount
of any Advances other than as provided in subsection (b) or as required by
subsection (c) below.

        (b)     Optional Prepayment. The Borrower may, upon notice given to the
Administrative Agent at least two Business Days prior to the proposed
prepayment, in the case of any Eurodollar Rate Advance, and on the date of the
proposed prepayment, in the case of any Base Rate Advance, and if such notice is
given the Borrower shall, prepay the outstanding principal amounts of the
Advances comprising the same Borrowing in whole or ratably in part, together
with accrued interest to the date of such prepayment on the amount prepaid and,
in the case of any Eurodollar Rate Advance, any amount payable pursuant to
Section 8.04(b); provided, however, that (i) each partial prepayment shall be in
an aggregate principal amount not less than $5,000,000 and in integral multiples
of $1,000,000 in excess thereof and (ii) in the case of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(b) on the date of such
prepayment.

        (c)     Mandatory Prepayment. The Borrower shall prepay Advances in an
amount equal to (i) the aggregate principal amount of proceeds received by the
Borrower or any of its Subsidiaries from the issuance of debt securities, (ii)
50% of the proceeds in excess of $300,000,000 received by the Borrower or any of
its Subsidiaries from the issuance of equity securities and (iii) the aggregate
principal amount available to be drawn by the Borrower or any of its
Subsidiaries under any other financing entered into after the date hereof.
Notwithstanding the foregoing, proceeds of the following shall be excluded from
any mandatory prepayment required by this subsection (c): (x) any Indebtedness
the proceeds of which are used to refinance other Indebtedness outstanding on
the date hereof (other than the Maturing Notes) of the Borrower or any of its
Subsidiaries and, in any event, in an aggregate principal amount not to exceed
the aggregate principal amount of such other Indebtedness and with a maturity
not any earlier than the Commitment Termination Date, (y) equity securities
issued pursuant to the Borrower’s Equity Incentive Plan, Investor Plus Direct
Stock Purchase and Dividend Reinvestment Plan or 401(K) Savings and Stock
Ownership Plan and (z) commercial paper issued by the Borrower or any of its
Subsidiaries.

        SECTION 2.11. Increased Costs.

        (a)     If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements, in the
case of Eurodollar Rate Advances, included in the Eurodollar Rate Reserve
Percentage), in or in the interpretation of any law or regulation, or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances, then the Borrower shall from time to time,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender
additional amounts sufficient to reimburse such Lender for such increased cost.
All claims for increased cost shall be submitted by such Lender to the Borrower
(with a copy to the Administrative Agent) as soon as is reasonably possible and
in all events within 90 days after such introduction, such change, or the
beginning of such compliance, the occurrence of which resulted in such increased
cost, and the Borrower shall make such payment within five Business Days after
notice of such claim is received; provided, however, that if a claim is not
submitted to the Borrower within such 90-day period, such Lender shall thereby
waive its claim to such increased cost incurred during such 90-day period but
not to any such increased cost incurred thereafter. A certificate as to the
amount of such increased cost, submitted to the Borrower (with a copy to the
Administrative Agent) by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

        (b)     If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or participate commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), the Borrower
shall immediately pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. All claims for such additional amounts shall be submitted by
such Lender (with a copy to the Administrative Agent) as soon as is reasonably
possible and in all events within 90 days after such determination by such
Lender, and the Borrower shall make such payment within five Business Days after
notice of such claim is received; provided, however, that if a claim is not
submitted to the Borrower within such 90-day period, such Lender shall thereby
waive its claim to such additional amounts incurred during such 90-day period
but not to any such additional amounts incurred thereafter. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.

        SECTION 2.12. Illegality.

        Notwithstanding any other provision of this Agreement, if any Lender
shall notify the Administrative Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
such Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (i) the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Advances into Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and (ii)
the Borrower shall forthwith prepay in full all Eurodollar Rate Advances of all
Lenders then outstanding, together with interest accrued thereon, unless the
Borrower, within five Business Days of notice from the Administrative Agent,
Converts all Eurodollar Rate Advances of all Lenders then outstanding into
Advances of another Type in accordance with Section 2.09.

        SECTION 2.13. Payments and Computations.

        (a)     The Borrower shall make each payment hereunder, without
condition or deduction for any counterclaim, defense, recoupment or setoff, not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at its address referred to in Section 8.02 in same
day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
(other than pursuant to Section 2.02(c), 2.07 or 2.11) ratably to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 8.07(d), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

        (b)     All computations of interest based on the base rate referred to
in clause (i) of the definition of Base Rate shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or Federal Funds Rate or
of fees payable hereunder shall be made by the Administrative Agent, and all
computations of interest pursuant to Section 2.07 shall be made by a Lender on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the
Administrative Agent (or, in the case of Section 2.07, by a Lender) of an
interest rate hereunder shall be conclusive and binding for all purposes.

        (c)     Whenever any payment hereunder shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day, and such extension of time shall in such case be included in the
computation of payment of interest or fees, as the case may be; provided,
however, that if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

        (d)     Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative Agent
at the Federal Funds Rate.

        SECTION 2.14. Sharing of Payments, Etc.

        If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(c), 2.07 or 2.11) in
excess of its ratable share of payments on account of the Advances made by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participation in the Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery, together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

ARTICLE III
CONDITIONS OF LENDING

        SECTION 3.01. Conditions Precedent to Closing.

        The obligation of each Lender to make its initial Advance shall not
become effective unless and until all fees due and payable by the Borrower in
connection with this Agreement have been paid and the Administrative Agent shall
have received the following:

        (a)     Promissory notes, in a form acceptable to the Administrative
Agent, payable to the order of each Lender that has requested such a note.

        (b)     Copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and all documents evidencing other necessary
corporate action, certified by the Secretary or an Assistant Secretary of the
Borrower to be true and correct, and in full force and effect on and as of the
date hereof.

        (c)     A certificate of the Secretary or an Assistant Secretary of the
Borrower, dated as of the date hereof, certifying the names and true signatures
of the officers of the Borrower authorized to sign this Agreement and the other
documents to be delivered hereunder.

        (d)     A certificate of a Responsible Officer of the Borrower, dated as
of the date hereof, certifying (i) the accuracy of the representations and
warranties contained herein and (ii) that no event has occurred and is
continuing that constitutes an Event of Default or that would constitute an
Event of Default but for the requirement that notice be given or time elapse, or
both.

        (e)     Certified copies of all governmental approvals and
authorizations required to be obtained in connection with the execution,
delivery and performance by the Borrower of this Agreement.

        (f)     Certified copies of the Restated Charter and By-Laws of the
Borrower.

        (g)     Favorable opinions of Frank A. Schiller, General Counsel of
Progress Energy Service Company LLC, and of Hunton & Williams LLP, counsel for
the Borrower, substantially in the forms of Exhibit C-1 and C-2, respectively,
hereto and as to such other matters as any Lender through the Administrative
Agent may reasonably request.

        (h)     A favorable opinion of King & Spalding LLP, counsel for the
Administrative Agent, substantially in the form of Exhibit D hereto.

        SECTION 3.02. Conditions Precedent to Each Borrowing.

        The obligation of each Lender to make an Advance on the occasion of each
Borrowing (including the initial Borrowing) shall be subject to the further
conditions precedent that (a) the Administrative Agent shall have received the
written confirmatory Notice of Borrowing with respect thereto, and (b) on the
date of any Borrowing, the following statements shall be true (and the giving of
the Notice of Borrowing and the acceptance by the Borrower of the proceeds of
the Borrowing related thereto shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing such statements are true):

  (i)         The representations and warranties contained in Section 4.01 are
correct on and as of the date of such Borrowing before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; provided, that such condition shall not apply to
the last sentence of Section 4.01(e) in connection with any Advance made to pay
maturing commercial paper issued under the Borrower’s commercial paper program;
and


  (ii)         No event has occurred and is continuing, or would result from
such Advance or from the application of the proceeds therefrom that would
constitute an Event of Default but for the requirement that notice be given or
time elapse, or both;


and (c) the Administrative Agent shall have received such other approvals,
opinions and documents as any Lender through the Administrative Agent may
reasonably request.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

         SECTION 4.01. Representations and Warranties of the Borrower.

        The Borrower represents and warrants as follows:

        (a)     Each of the Borrower and each Significant Subsidiary is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated and is duly qualified to do
business in and is in good standing under the laws of each other jurisdiction
where the nature of its business or the nature of property owned or used by it
makes such qualification necessary (except where failure to so qualify would not
have a material adverse affect on the financial condition, operations or
properties of the Borrower and its Subsidiaries, taken as a whole).

        (b)     The execution, delivery and performance by the Borrower of this
Agreement are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Borrower’s
charter or by-laws or (ii) any law or contractual restriction binding on or
affecting the Borrower or its properties.

        (c)     No authorization or approval or other action by, and no notice
to or filing with any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Agreement,
other than the SEC Order, which has been duly issued and is in full force and
effect, and a notification to the North Carolina Utilities Commission, which has
been timely made.

        (d)     This Agreement has been duly executed and delivered by the
Borrower and is, and any promissory note when delivered pursuant to
Section 2.01(b) will be, the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms.

        (e)     Except for the effect (if any) of the Accounting Change, the
Consolidated balance sheets of the Borrower and its Subsidiaries as of December
31, 2003, and the related Consolidated statements of income and retained
earnings of the Borrower and its Subsidiaries for the fiscal year then ended,
and the Consolidated balance sheets of the Borrower and its Subsidiaries as of
September 30, 2004, and the related Consolidated statements of income and
retained earnings of the Borrower and its Subsidiaries, copies of each of which
have been furnished to each Lender, fairly present (subject, in the case of such
financial statements dated September 30, 2004, to year end adjustments) the
financial condition of the Borrower and its Subsidiaries as at such dates and
the results of the operations of the Borrower and its Subsidiaries for the
periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2003, there has
been no material adverse change in the financial condition, operations or
properties of the Borrower and its Subsidiaries, taken as a whole.

        (f)     Except as described in the reports and registration statements
that the Borrower, CP&L, FPC and Florida Power have filed with the Securities
and Exchange Commission prior to the date of this Agreement, there is no pending
or threatened action or proceeding affecting the Borrower or any Subsidiary
before any court, governmental agency or arbitrator, that may materially
adversely affect the financial condition, operations or properties of the
Borrower and its Subsidiaries, taken as a whole.

        (g)     No proceeds of any Advance will be used to acquire any security
in any transaction that is subject to Sections 13 and 14 of the Exchange Act.

        (h)     No proceeds of any Advance will be used in connection with any
Hostile Acquisition.

        (i)     The Borrower is not engaged in the business of extending credit
for the purpose of buying or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to buy or carry any margin stock or
to extend credit to others for the purpose of buying or carrying any margin
stock.

        (j)     Following application of the proceeds of each Borrowing, not
more than 5% of the value of the assets (either of the Borrower only or of the
Borrower and the Subsidiaries on a Consolidated basis) subject to the provisions
of Section 5.02(a) or 5.02(e) will be margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).

        (k)     No Termination Event has occurred or is reasonably expected to
occur with respect to any Plan.

        (l)     The Borrower is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

        (m)     The Borrower is in substantial compliance with all applicable
laws, rules, regulations and orders of any governmental authority, the
noncompliance with which would materially and adversely affect the business or
condition of the Borrower, such compliance to include, without limitation,
substantial compliance with ERISA, Environmental Laws and paying before the same
become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent compliance with any
of the foregoing is then being contested in good faith by appropriate legal
proceedings.

        (n)     All written information furnished by the Borrower to the
Administrative Agent and the Lenders in connection with this Agreement (the
“Disclosed Information”) was (and all information furnished in the future by the
Borrower to the Administrative Agent and the Lenders will be) complete and
correct in all respects material to the creditworthiness of the Borrower when
delivered. As of the date hereof, the Disclosed Information does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances under which made.

        (o)     The Borrower is Solvent.

ARTICLE V
COVENANTS OF THE COMPANY

        SECTION 5.01. Affirmative Covenants.

        So long as there shall be any Advances, any amount payable by the
Borrower hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower shall, unless the Majority Lenders shall otherwise
consent in writing:

        (a)     Compliance with Laws, Etc. Except to the extent contested in
good faith, comply, and cause each Subsidiary to comply, with all applicable
laws, rules, regulations and orders (such compliance to include, without
limitation, ERISA and applicable environmental laws and paying before the same
become delinquent all taxes, assessments and governmental charges imposed upon
it or upon its property), the non-compliance with which would materially
adversely affect the Borrower’s business or credit.

        (b)     Preservation of Corporate Existence, Etc. Except as provided in
Section 5.02(d), preserve and maintain, and cause each Significant Subsidiary to
preserve and maintain, its corporate existence, rights (charter and statutory)
and franchises.

        (c)     Visitation Rights. At any reasonable time and from time to time,
permit the Administrative Agent or any of the Lenders or any agents or
representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Borrower and
any Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and any Subsidiary with any of their respective officers or directors.

        (d)     Keeping of Books. Keep, and cause each Subsidiary to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and such Subsidiary in accordance with GAAP.

        (e)     Maintenance of Properties, Etc. Maintain and preserve, and cause
each Subsidiary to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.

        (f)     Maintenance of Insurance. Maintain, and cause each Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates.

        (g)     Taxes. File, and cause each Subsidiary to file, all tax returns
(federal, state and local) required to be filed and paid and pay all taxes shown
thereon to be due, including interest and penalties except, in the case of
taxes, to the extent the Borrower or such Subsidiary is contesting the same in
good faith and by appropriate proceedings and has set aside adequate reserves
for the payment thereof in accordance with generally accepted accounting
principles.

        (h)     Material Obligations. Pay, and cause each Significant Subsidiary
to pay, promptly as the same shall become due each material obligation of the
Borrower or such Significant Subsidiary.

        (i)     Reporting Requirements. Furnish to the Lenders:



  (i) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a Consolidated
balance sheet of the Borrower and the Subsidiaries as at the end of such quarter
and Consolidated statements of income and retained earnings of the Borrower and
the Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, certified by the treasurer or the
chief financial officer of the Borrower, together with a certificate of the
treasurer or chief financial officer of the Borrower, setting forth in
reasonable detail the calculation of the Borrower’s compliance with Section
5.01(j) and stating that no Event of Default and no event that, with the giving
of notice or lapse of time or both, would constitute an Event of Default has
occurred and is continuing, or if an Event of Default or such event has occurred
and is continuing, a statement setting forth details of such Event of Default or
event and the action that the Borrower has taken and proposes to take with
respect thereto;


  (ii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a copy of the annual report for such year for
the Borrower and the Subsidiaries, containing Consolidated financial statements
for such year certified by Deloitte & Touche or other independent public
accountants acceptable to the Majority Lenders, together with a certificate of
the treasurer or chief financial officer of the Borrower, substantially in the
form of Exhibit E hereto, setting forth in reasonable detail the calculation of
the Borrower’s compliance with Section 5.01(j) and 5.01(k) and stating that no
Event of Default and no event that, with the giving of notice or lapse of time
or both, would constitute an Event of Default has occurred and is continuing, or
if an Event of Default or such event has occurred and is continuing, a statement
setting forth details of such Event of Default or event and the action that the
Borrower has taken and proposes to take with respect thereto;


  (iii) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its security holders, copies of all reports and
registration statements that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange, and
copies of any SEC Order issued after the date of this Agreement, to the extent
not delivered by the Borrower pursuant to clause (i) or (ii) of this Section
5.01(i);


  (iv) immediately upon any Responsible Officer’s obtaining knowledge of the
occurrence of any Event of Default or any event that, with the giving of notice
or lapse of time, or both, would constitute an Event of Default, a statement of
the chief financial officer or treasurer of the Borrower setting forth details
of such Event of Default or event and the action that the Borrower proposes to
take with respect thereto;


  (v) immediately upon obtaining knowledge thereof, notice of any change in
either the Moody’s Rating or the S&P Rating;


  (vi) as soon as possible and in any event within five days after the
commencement thereof or any adverse determination or development therein, notice
of all actions, suits and proceedings that may adversely affect the Borrower’s
ability to perform its obligations under this Agreement;


  (vii) as soon as possible and in any event within five days after the
occurrence of a Termination Event, notice of such Termination Event;


  (viii) from time to time upon the reasonable request of any Lender through the
Administrative Agent, all information necessary for such Lender to comply with
the Patriot Act; and


  (ix) such other information respecting the condition or operations, financial
or otherwise, of the Borrower or any Subsidiary as any Lender through the
Administrative Agent may from time to time reasonably request.


        (j)     Indebtedness to Total Capitalization. Maintain, at all times a
ratio of Consolidated Indebtedness of the Borrower and its Subsidiaries to Total
Capitalization of not more than .68:1.0.

        (k)     Interest Coverage Ratio. Maintain, as of the last day of each
fiscal quarter of the Borrower, a ratio of EBITDA for the 12-month period ending
on such date to Interest Expense for the 12-month period ending on such date of
not less than 2.5:1.

        (l)     Use of Proceeds. Use the proceeds of each Advance solely (i) to
repay (or cause the repayment of ) commercial paper of the Borrower, Florida
Power and CP&L, (ii) to repay (or cause the repayment of ) indebtedness of the
Borrower, Florida Power and CP&L incurred under revolving credit facilities in
existence on the date hereof and (iii) to refund or redeem (or cause the
refunding or redemption of) the Maturing Notes. No proceeds of any Advance will
be used to acquire any equity security of a class that is registered pursuant to
Section 12 of the Exchange Act, or any security in any transaction that is
subject to Sections 13 and 14 of the Exchange Act.

        (m)     Ownership of Subsidiaries. Own at all times, directly or
indirectly and free and clear of all liens and encumbrances, 100% of the common
stock of CP&L, FPC and Florida Power.

        SECTION 5.02. Negative Covenants.

        So long as there shall be any Advances, any other amount payable by the
Borrower hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will not, without the written consent of the Majority
Lenders:

        (a)     Liens, Etc. Create, incur, assume or suffer to exist, or permit
any Subsidiary to create, incur, assume or suffer to exist, any lien, security
interest or other charge or encumbrance, or any other type of preferential
arrangement, upon or with respect to any of its properties, whether now owned or
hereafter acquired, or assign, or permit any Subsidiary to assign, any right to
receive income, in each case to secure any Indebtedness of any Person, other
than (i) liens, mortgages and security interests created by the Mortgage and the
Florida Power Mortgage, (ii) liens and security interests against the fuel used
by the Borrower in its power generating operations in favor of the suppliers
thereof, (iii) until March 18, 2005, liens and security interests created in
connection with the GenCo Financing, and (iv) liens, mortgages and security
interests securing other Indebtedness of the Borrower and its Subsidiaries not
exceeding $500,000,000 in the aggregate.

        (b)     Indebtedness. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any
Indebtedness other than (i) Indebtedness hereunder, (ii) Indebtedness secured by
liens and security interests permitted pursuant to clauses (ii), (iii) and (iv)
of subsection 5.02(a), (iii) Indebtedness evidenced by the First Mortgage Bonds
and the Florida Power Mortgage Bonds, (iv) unsecured Indebtedness, including
guarantees issued in connection with the financing of pollution control
facilities operated by CP&L, FPC or Florida Power, guarantees of Indebtedness
incurred by any wholly-owned Subsidiary and guarantees of debt securities issued
by any financing Subsidiary established to secure debt financing in the offshore
markets and (v) Indebtedness the proceeds of which shall be used to prepay the
Indebtedness incurred hereunder pursuant to Section 2.10(c).

        (c)     Lease Obligations. Create, incur, assume or suffer to exist, or
permit any Subsidiary to create, incur, assume or suffer to exist, any
obligations for the payment of rental for any property under leases or
agreements to lease having a term of one year or more that would cause the
direct or contingent Consolidated liabilities of the Borrower and its
Subsidiaries in respect of all such obligations payable in any calendar year to
exceed 10% of the Consolidated operating revenues of the Borrower and its
Subsidiaries for the immediately preceding calendar year.

        (d)     Mergers, Etc. Merge with or into or consolidate with or into, or
acquire all or substantially all of the assets or securities of, any Person,
unless, in each case, (i) immediately after giving effect thereto, no event
shall occur and be continuing that constitutes an Event of Default or an event
that with the giving of notice or lapse of time, or both, would constitute an
Event of Default, and (ii) in the case of any such merger to which the Borrower
is a party, such other Person is a utility company and the resulting or
surviving corporation, if not the Borrower, (x) is organized and existing under
the laws of the United States of America or any State thereof, (y) is a
corporation satisfactory to the Majority Lenders, and (z) shall have expressly
assumed, by an instrument satisfactory in form and substance to the Majority
Lenders, the due and punctual payment of all amounts due under this Agreement
and the performance of every covenant and undertaking of the Borrower contained
in this Agreement.

        (e)     Sales, Etc. of Assets. Sell, lease, transfer or otherwise
dispose of, or permit any Subsidiary to sell, lease, transfer or otherwise
dispose of, any of its assets, other than the following sales: (i) sales of
generating capacity to the wholesale customers of the Borrower and the
Subsidiaries, (ii) sales of nuclear fuel, (iii) sales of accounts receivable,
(iv) sales in connection with a transaction authorized by subsection (d) of this
Section, (v) the Portfolio Transaction, (vi) the Rail Transaction, (vii) sales
of investments in securities with a maturity of less than one year, or (viii)
other sales not exceeding $250,000,000 in the aggregate in any fiscal year of
the Borrower.

        (f)     Margin Stock. Use any proceeds of any Advance to buy or carry
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

        (g)     Change in Nature of Business. Engage, or cause or permit CP&L or
Florida Power to engage, in a material manner in businesses other than those in
which they are engaged on the date hereof and businesses reasonably related
thereto.

        (h)     Hostile Acquisitions. Use any proceeds of any Borrowing in
connection with any Hostile Acquisition.

ARTICLE VI
EVENTS OF DEFAULT

        SECTION 6.01. Events of Default.

        If any of the following events (“Events of Default”) shall occur and be
continuing:

        (a)     The Borrower shall fail to pay any principal of any Advance when
due, or shall fail to pay any interest on the principal amount of any Advance or
any fees or other amount payable hereunder within five Business Days after such
interest or fees or other amount shall become due; or

        (b)     Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in any document delivered pursuant to this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or

        (c)     The Borrower shall fail to perform or observe any other term,
covenant or agreement contained in Section 2.10(c), 5.01(b), 5.01(i)(iv),
5.01(j), 5.01(k), 5.01(m) or 5.02 on its part to be performed or observed; or
the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 30 days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

        (d)     The Borrower or any Significant Subsidiary shall fail to pay any
amount in respect of any Indebtedness in excess of $50,000,000 (but excluding
Indebtedness hereunder) of the Borrower or such Significant Subsidiary (as the
case may be), or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness; or any other default
under any agreement or instrument relating to any such Indebtedness, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

        (e)     The Borrower or any Significant Subsidiary shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property; or the
Borrower or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

        (f)     Any judgment or order for the payment of money in excess of
$50,000,000 shall be rendered against the Borrower or any Significant Subsidiary
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

        (g)     Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after the occurrence thereof, (i) such Termination Event
(if correctable) shall not have been corrected and (ii) the then present value
of such Plan’s vested benefits exceeds the then current value of assets
accumulated in such Plan by more than the amount of $20,000,000 (or in the case
of a Termination Event involving the withdrawal of a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA), the withdrawing employer’s
proportionate share of such excess shall exceed such amount); or

        (h)     The Borrower or any of its Affiliates as employer under a
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an annual amount exceeding $20,000,000; or

        (i)     A Change of Control shall occur;

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower, (i)
declare the Commitments and the obligation of each Lender to be terminated,
whereupon the same shall forthwith terminate and (ii) declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such principal amount, all such interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower or
any Subsidiary under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Advances shall automatically be terminated and (B) Advances, all
such interest and all such other amounts shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by the Borrower.

ARTICLE VII
THE ADMINISTRATIVE AGENT

         SECTION 7.01. Authorization and Action.

        Each Lender hereby appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably provided for by this Agreement
(including, without limitation, enforcement or collection of the Advances), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law.

         SECTION 7.02. The Administrative Agent's Reliance, Etc.

        Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by each or any of them under or in connection with this Agreement, except for
their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made in or in connection with this
Agreement; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or to inspect the property (including the
books and records) of the Borrower; (iv) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (v) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telegram, telecopy or e-mail) believed by
it to be genuine and signed or sent by the proper party or parties.

         SECTION 7.03. The Administrative Agent and its Affiliates.

        With respect to its Commitments and, the Advances made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any other Lender and may exercise the same as though it were not an
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include each Agent in its individual capacity, as
applicable. The Administrative Agent and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, and generally engage in
any kind of business with, the Borrower, any Subsidiary and any Person who may
do business with or own securities of the Borrower or any Subsidiary, all as if
the Administrative Agent were not the Administrative Agent and without any duty
to account therefor to the Lenders.

         SECTION 7.04. Lender Credit Decision.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender (as applicable) and based on
the financial statements referred to in Section 4.01(e) and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

         SECTION 7.05. Indemnification.

        The Lenders agree to indemnify the Administrative Agent (to the extent
not reimbursed by the Borrower), ratably according to the respective principal
amounts of the Advances then held by each of them (or if there are no Advances
at the time, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, administration, or enforcement of, or legal advice in respect of
rights or responsibility under, this Agreement, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.

         SECTION 7.06. Successor Administrative Agent.

        The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower and may be removed at any time with or
without cause by the Majority Lenders. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation or the
Majority Lenders’ removal of the retiring Administrative Agent, the
Administrative Agent may appoint a successor Administrative Agent, which shall
be a commercial bank organized under the laws of the United States of America or
of any State thereof and having a combined capital and surplus of at least
$500,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent, the provisions of this Article VII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

ARTICLE VIII
MISCELLANEOUS

         SECTION 8.01. Amendments, Etc.

        No amendment or waiver of any provision of this Agreement, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Lenders, in the
case of any such amendment, waiver or consent of or in respect of this
Agreement, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01 or 3.02, (ii) increase the Commitment of
any Lender or subject any Lender to any additional obligations, (iii) reduce, or
waive the payment of, the principal of, or interest on, the Advances or any fees
or other amounts payable to the Lenders ratably hereunder, (iv) postpone any
date fixed for any payment of principal of, or interest on, the Advances or any
fees or other amounts payable to the Lenders ratably hereunder, (v) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders, which shall be required for the Lenders or
any of them to take any action under this Agreement, or (vi) amend, waive, or in
any way modify or suspend any provision requiring the pro rata application of
payments or of this Section 8.01; provided further, that no amendment, waiver or
consent shall, unless in writing and signed by each Lender affected thereby,
reduce, waive or postpone the date of payment of any amount payable to such
Lender; and provided, further, that (A) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required hereinabove to take such action, affect the rights or duties of
such Administrative Agent under this Agreement and (B) this Agreement may be
amended and restated without the consent of any Lender, the Administrative Agent
if, upon giving effect to such amendment and restatement, such Lender or the
Administrative Agent, as the case may be, shall no longer be a party to this
Agreement (as so amended and restated) or have any Commitment or other
obligation hereunder and shall have been paid in full all amounts payable
hereunder to such Lender or the Administrative Agent, as the case may be.

         SECTION 8.02. Notices, Etc.

        All notices and other communications provided for hereunder shall,
unless otherwise stated herein, be in writing (including telegraphic
communication) and mailed, telecopied, e-mailed or delivered, if to the
Borrower, at its address at 410 S. Wilmington Street, PEB 19A3, Raleigh, North
Carolina 27601, Attention: Director of Financial Operations, Treasury
Department, Facsimile no.: (919) 546-7826, e-mail: charles.beuris@pgnmail.com;
if to any Lender, at its Domestic Lending Office set forth opposite its name on
Schedule I hereto; and if to the Administrative Agent, at its address at Two
Penns Way, Suite 200, New Castle, Delaware 19720, Attention: Bank Loan
Syndications, Facsimile no.: (212) 994-0161; or, as to each party, at such other
address as shall be designated by such party in a written notice to the other
parties or, in the case of any Lender, to the Administrative Agent and the
Borrower. All such notices and communications shall be effective when received
by the addressee thereof.

         SECTION 8.03. No Waiver; Remedies.

        No failure on the part of any Lender or the Administrative Agent to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

         SECTION 8.04. Costs, Expenses, Taxes and Indemnification.

        (a)     The Borrower agrees to pay on demand all costs and expenses of
the Administrative Agent (and as described in clause (iv) below, the Lenders) in
connection with (i) the preparation, execution, negotiation, syndication and
delivery of this Agreement and the other documents to be delivered hereunder,
(ii) the first Borrowing under this Agreement, (iii) any modification, amendment
or supplement to this Agreement and the other documents to be delivered
hereunder and (iv) the enforcement of the rights and remedies of the Lenders and
the Administrative Agent under this Agreement and the other documents to be
delivered hereunder (whether through negotiations or legal proceedings), all the
above costs and expenses to include, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent and each of the
Lenders with respect thereto. In addition, the Borrower shall pay any and all
stamp and other taxes payable or determined to be payable in connection with the
execution and delivery of this Agreement and the other documents to be delivered
hereunder, and agrees to save the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes.

        (b)     If (i) due to payments made by the Borrower due to the
acceleration of the maturity of the Advances pursuant to Section 6.01 or due to
any other reason, any Lender receives payments of principal of any Eurodollar
Rate Advance based upon the Eurodollar Rate other than on the last day of the
Interest Period for such Advance, or (ii) due to any Conversion of Eurodollar
Advance other than on the last day of an Interest Period pursuant to Section
2.12, the Borrower shall, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment, including, without limitation, any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance. In addition, if the Borrower fails to prepay any Advance on the date
for which notice of prepayment has been given, the Borrower shall, upon demand
by any Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any losses, costs or expenses (including loss of
anticipated profits) that it may reasonably incur as a result of such prepayment
not having been made on the date specified by the Borrower for such prepayment.

        (c)     Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.13, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its income, and franchise taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
8.04) such Lender or the Administrative Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

        (d)     The Borrower will indemnify each Lender and the Administrative
Agent for the full amount of Taxes (including, without limitation, any Taxes
imposed by any jurisdiction on amounts payable under this Section 8.04) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.

        (e)     Prior to the date of the initial Borrowing or on the date of the
Assignment and Acceptance pursuant to which it became a Lender, in the case of
each Lender that becomes a Lender by virtue of entering into an Assignment and
Acceptance, and from time to time thereafter if requested by the Borrower or the
Administrative Agent, each Lender organized under the laws of a jurisdiction
outside the United States shall provide the Administrative Agent and the
Borrower with the forms prescribed by the Internal Revenue Service of the United
States certifying that such Lender is exempt from United States withholding
taxes with respect to all payments to be made to such Lender hereunder. If for
any reason during the term of this Agreement, any Lender becomes unable to
submit the forms referred to above or the information or representations
contained therein are no longer accurate in any material respect, such Lender
shall notify the Administrative Agent and the Borrower in writing to that
effect. Unless the Borrower and the Administrative Agent have received forms or
other documents satisfactory to them indicating that payments hereunder are not
subject to United States withholding tax, the Borrower or the Administrative
Agent shall withhold taxes from such payments at the applicable statutory rate
in the case of payments to or for any Lender organized under the laws of a
jurisdiction outside the United States.

        (f)     Any Lender claiming any additional amounts payable pursuant to
Section 8.04(c) or (d) shall use its reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) (i) to change the
jurisdiction of its Applicable Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender and (ii) to otherwise
minimize the amounts due, or to become due, under Sections 8.04(c) and (d).

        (g)     If the Borrower makes any additional payment to any Lender
pursuant to Sections 8.04(c) and (d) in respect of any Taxes, and such Lender
determines that it has received (i) a refund of such Taxes or (ii) a credit
against or relief or remission for, or a reduction in the amount of, any tax or
other governmental charge solely as a result of any deduction or credit for any
Taxes with respect to which it has received payments under Sections 8.04(c) and
(d), such Lender shall, to the extent that it can do so without prejudice to the
retention of such refund, credit, relief, remission or reduction, pay to the
Borrower such amount as such Lender shall have determined to be attributable to
the deduction or withholding of such Taxes. If such Lender later determines that
it was not entitled to such refund, credit, relief, remission or reduction to
the full extent of any payment made pursuant to the first sentence of this
Section 8.04(g), the Borrower shall upon demand of such Lender promptly repay
the amount of such overpayment. Any determination made by such Lender pursuant
to this Section 8.04(g) shall in the absence of bad faith or manifest error be
conclusive, and nothing in this Section 8.04(g) shall be construed as requiring
any Lender to conduct its business or to arrange or alter in any respect its tax
or financial affairs so that it is entitled to receive such a refund, credit or
reduction or as allowing any Person to inspect any records, including tax
returns, of any Lender.

        (h)     The Borrower hereby agrees to indemnify and hold harmless each
Lender, the Arrangers, the Syndication Agent, the Administrative Agent, counsel
to the Administrative Agent and their respective officers, directors, partners,
employees, Affiliates and advisors (each, an “Indemnified Person”) from and
against any and all claims, damages, losses, liabilities, costs, or expenses
(including reasonable attorney’s fees and expenses, whether or not such
Indemnified Person is named as a party to any proceeding or is otherwise
subjected to judicial or legal process arising from any such proceeding), joint
and several, that may actually be incurred by or asserted or awarded against any
Indemnified Person (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith) in each case by reason of or in connection with the
execution, delivery, or performance of this Agreement, or the use by the
Borrower of the proceeds of any Borrowing, except to the extent that such
claims, damages, losses, liabilities, costs, or expenses are determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of the party
seeking indemnification. The Borrower also agrees not to assert any claim
against any Indemnified Party on any theory of liability for special or punitive
damages arising out of or otherwise relating to this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of any Borrowing.

        (i)     Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 8.04 shall survive the payment in full of principal and interest
hereunder and the termination of the Commitments.

         SECTION 8.05. Right of Set-off.

        Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Administrative Agent to declare the
Advances due and payable pursuant to the provisions of Section 6.01, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower now or hereafter existing under this Agreement, irrespective of whether
or not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.

         SECTION 8.06. Binding Effect.

        This Agreement shall become effective when it shall have been executed
by the Borrower and the Administrative Agent and when the Administrative Agent
shall have been notified by each Lender that such Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender.

         SECTION 8.07. Assignments and Participations.

        (a)     Each Lender may, with the consent of the Administrative Agent
and the Borrower (each such consent not to be unreasonably withheld or delayed
and, in the case of the Borrower, such consent shall not be required if an Event
of Default has occurred and is continuing), assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that (i) each such assignment shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement, (ii) the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than the lesser of (A) $10,000,000 and (B) all of such Lender’s rights and
obligations and, if the preceding clause (A) is applicable, shall be an integral
multiple of $1,000,000, (iii) each such assignment shall be to an Eligible
Assignee, and (iv) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance and such parties (other than when Citibank is an
assigning party) shall also deliver to the Administrative Agent a processing and
recordation fee of $3,500. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

        (b)     By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.

        (c)     The Administrative Agent shall maintain at its address referred
to in Section 8.02 a copy of each Assignment and Acceptance (and copies of the
related consents of the Borrower and the Administrative Agent to such
assignment) delivered to and accepted by it and a register for the recordation
of the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

        (d)     Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit B hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

        (e)     Each Lender may assign to one or more banks or other entities
any Advance made by it.

        (f)     Each Lender may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitment, the Advances owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any promissory note
held pursuant to Section 2.01(b) for all purposes of this Agreement, (iv) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) the holder of any such participation,
other than an Affiliate of such Lender, shall not be entitled to require such
Lender to take or omit to take any action hereunder, except action (A) extending
the time for payment of interest on, or the final maturity of any portion of the
principal amount of, the Advances or (B) reducing the principal amount of or the
rate of interest payable on the Advances. Without limiting the generality of the
foregoing: (i) such participating banks or other entities shall be entitled to
the cost protection provisions contained in Sections 2.07, 2.11 and 8.04(b) only
if, and to the same extent, the Lender from which such participating banks or
other entities acquired its participation would, at the time, be entitled to
claim thereunder; and (ii) such participating banks or other entities shall
also, to the fullest extent permitted by law, be entitled to exercise the rights
of set-off contained in Section 8.05 as if such participating banks or other
entities were Lenders hereunder.

        (g)     If any Lender (or any bank, financial institution, or other
entity to which such Lender has sold a participation) shall make any demand for
payment under Section 2.11(b), then within 30 days after any such demand (if,
but only if, such demanded payment has been made by the Borrower), the Borrower
may, with the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) demand that such Lender assign in accordance with this
Section 8.07 to one or more Eligible Assignees designated by the Borrower all
(but not less than all) of such Lender’s Commitment (if any) and the Advances
owing to it within the period ending on the later to occur of such 30th day and
the last day of the longest of the then current Interest Periods for such
Advances, provided that (i) no Event of Default or event that, with the passage
of time or the giving of notice, or both, would constitute an Event of Default
shall then have occurred and be continuing, (ii) the Borrower shall have
satisfied all its presently due obligations to such Lender under this Agreement,
and (iii) if such Eligible Assignee designated by the Borrower is not an
existing Lender on the date of such demand, the Borrower shall have delivered to
the Administrative Agent an administrative fee of $3,500. If any such Eligible
Assignee designated by the Borrower shall fail to consummate such assignment on
terms acceptable to such Lender, or if the Borrower shall fail to designate any
such Eligible Assignees for all or part of such Lender’s Commitment or Advances,
then such demand by the Borrower shall become ineffective; it being understood
for purposes of this subsection (g) that such assignment shall be conclusively
deemed to be on terms acceptable to such Lender, and such Lender shall be
compelled to consummate such assignment to an Eligible Assignee designated by
the Borrower, if such Eligible Assignee (i) shall agree to such assignment by
entering into an Assignment and Acceptance in substantially the form of Exhibit
B hereto with such Lender and (ii) shall offer compensation to such Lender in an
amount equal to all amounts then owing by the Borrower to such Lender hereunder
made by the Borrower to such Lender, whether for principal, interest, fees,
costs or expenses (other than the demanded payment referred to above and payable
by the Borrower as a condition to the Borrower’s right to demand such
assignment), or otherwise.

        (h)     Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower received by it from such Lender.

        (i)     Anything in this Section 8.07 to the contrary notwithstanding,
any Lender may (i) assign and pledge all or any portion of its Commitment and
the Advances owing to it to any Federal Reserve Bank (and its transferees) as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank; provided, that no such assignment shall release the assigning Lender from
its obligations hereunder; or (ii) assign its Commitments, Advances and other
rights and obligations hereunder to any of its Affiliates upon notice to, but
without the consent of, the Borrower and the Administrative Agent.

        (j)     Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle (an
“SPC”) of such Granting Lender identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Advance that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
such SPC to make any Advance, (ii) if such SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Advance pursuant to the terms
hereof and (iii) no SPC or Granting Lender shall be entitled to receive any
greater amount pursuant to Section 2.07 or 2.11 than the Granting Lender would
have been entitled to receive had the Granting Lender not otherwise granted such
SPC the option to provide any Advance to the Borrower. The making of an Advance
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Advance were made by such Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would
otherwise be liable so long as, and to the extent that, the related Granting
Lender provides such indemnity or makes such payment. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against or join any other
person in instituting against such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. Notwithstanding the foregoing, the Granting Lender
unconditionally agrees to indemnify the Borrower, the Administrative Agent and
each Lender against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be incurred by or asserted against the Borrower, the
Administrative Agent or such Lender, as the case may be, in any way relating to
or arising as a consequence of any such forbearance or delay in the initiation
of any such proceeding against its SPC. Each party hereto hereby acknowledges
and agrees that no SPC shall have the rights of a Lender hereunder, such rights
being retained by the applicable Granting Lender. Accordingly, and without
limiting the foregoing, each party hereby further acknowledges and agrees that
no SPC shall have any voting rights hereunder and that the voting rights
attributable to any Advance made by an SPC shall be exercised only by the
relevant Granting Lender and that each Granting Lender shall serve as the
administrative agent and attorney-in-fact for its SPC and shall on behalf of its
SPC receive any and all payments made for the benefit of such SPC and take all
actions hereunder to the extent, if any, such SPC shall have any rights
hereunder. In addition, notwithstanding anything to the contrary contained in
this Agreement any SPC may with notice to, but without the prior written consent
of any other party hereto, assign all or a portion of its interest in any
Advances to the Granting Lender. This Section may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Advance
is being funded by an SPC at the time of such amendment.

         SECTION 8.08. Waiver of Consequential Damages.

        To the fullest extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Advance or the use of proceeds thereof. No Indemnified Person referred to in
Section 8.04(h) shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

         SECTION 8.09. USA Patriot Act Notice.

        Each Lender that is subject to the Patriot Act and the Administration
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
pursuant to the requirements of the Patriot Act that it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

         SECTION 8.10. Tax Disclosure.

        Notwithstanding any agreement between the parties hereto to the
contrary, the Borrower (and each employee, representative, or other agent of the
Borrower) may disclose to any and all other Persons, without limitation of any
kind, the tax treatment and tax structure of this Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to the
Borrower relating to such tax treatment and tax structure; provided, however,
that such disclosure may not be made to the extent required to be kept
confidential to comply with any applicable federal or state securities laws.

         SECTION 8.11. Governing Law.

        This Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. The Borrower (i) irrevocably submits to the
non-exclusive jurisdiction of any New York State court or Federal court sitting
in New York City in any action arising out of this Agreement, (ii) agrees that
all claims in such action may be decided in such court, (iii) waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum
and (iv) consents to the service of process by mail. A final judgment in any
such action shall be conclusive and may be enforced in other jurisdictions.
Nothing herein shall affect the right of any party to serve legal process in any
manner permitted by law or affect its right to bring any action in any other
court.

         SECTION 8.12. Waiver of Jury Trial.

        THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY AND LAWFULLY DO SO,
ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING TO THIS AGREEMENT IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

         SECTION 8.13. Execution in Counterparts.

        This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

         SECTION 8.14. Severability.

        Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.

         SECTION 8.15. Headings.

        Section headings in this Agreement are included herein for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.

         SECTION 8.16. Entire Agreement.

        This Agreement constitutes the entire contract between the parties
relative to the subject matter hereof. Any previous agreement among the parties
with respect to the subject matter hereof is superseded by this Agreement.
Except as is expressly provided for herein, nothing in this Agreement, expressed
or implied, is intended to confer upon any party other than the parties hereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

[Signatures to Follow]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

PROGRESS ENERGY, INC.


By ______________________________________
     Thomas R. Sullivan
     Treasurer

--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent


By ______________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

CITICORP NORTH AMERICA INC., as Lender


By ______________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender


By ______________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender


By ______________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., as Lender


By ______________________________________
     Name:
     Title:

--------------------------------------------------------------------------------

SCHEDULE I

LIST OF COMMITMENTS AND APPLICABLE LENDING OFFICES


Name of Bank

 Eurodollar
Lending Office

 Domestic
Lending Office


Commitment

Citicorp North America, Inc.
                            
                            
                            

JPMorgan Chase Bank, N.A.
                            

Barclays Bank PLC
                            
                            
                            

Wachovia Bank, N.A.
                            
                            
                            

TOTAL Two Penns Way, Ste. 200
New Castle, Delaware 19720
Attention: Bank Loan Syndications
Facsimile: 212-994-0961

                                  
                                  

200 Park Avenue
New York, NY 10166
Attention:
Facsimile:

201 S. College St. CP 9
Charlotte, North Carolina 28288
Attention: Cynthia Rawson
Facsimile:
Same as Eurodollar
Lending Office



Same as Eurodollar
Lending Office

Same as Eurodollar
Lending Office $150,000,000




$150,000,000


$150,000,000




$150,000,000




$600,000,000

--------------------------------------------------------------------------------

EXHIBIT A-1
Form of Notice of Borrowing

NOTICE OF BORROWING

[Date]

Citibank, N.A., as Administrative Agent
   for the Lenders parties to the
  Agreement referred to below
Two Penns Way, Suite 200
New Castle, Delaware 19720

Attention: Bank Loan Syndications

Ladies and Gentlemen:

        The undersigned, Progress Energy, Inc., refers to the Credit Agreement,
dated as of January 28, 2005 (the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, the Lenders
thereunder and Citibank, N.A., as Administrative Agent for the Lenders, and
hereby gives you notice pursuant to Section 2.02 of the Credit Agreement that
the undersigned hereby requests a Borrowing under the Credit Agreement, and in
that connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Agreement:

        (i)     The Business Day of the Proposed Borrowing is           ,
20____.



        (ii)     The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances][Eurodollar Rate Advances].



        (iii)     The aggregate amount of the Proposed Borrowing is
$_______         .



        (iv)     The Interest Period for each Eurodollar Rate Advance that is an
Advance made as part of the Proposed Borrowing is _______ months.



         The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Borrowing:



        (v)     (A) the representations and warranties contained in Section 4.01
[(other than the representation and warranty contained in the last sentence of
Section 4.01(e)]1 of the Credit Agreement are correct, before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date; [and] (B) no event has
occurred and is continuing, or would result from such Proposed Borrowing or from
the application of the proceeds therefrom, that constitutes an Event of Default
or would constitute an Event of Default but for the requirement that notice be
given or time elapse or both[; and (C) all proceeds of the Proposed Borrowing
shall be used to repay maturing commercial paper issued under the Borrower's
commercial paper program]1.

Very truly yours,

PROGRESS ENERGY, INC.


By
    Name:
    Title:

--------------------------------------------------------------------------------

1 Include bracketed language only in the case of a Proposed Borrowing the
proceeds of which will be used to repay maturing commercial paper issued under
the Borrower’s commercial paper program.

--------------------------------------------------------------------------------

EXHIBIT A-2
Form of Notice of Conversion

NOTICE OF CONVERSION

[Date]

Citibank, N.A., as Administrative Agent
   for the Lenders parties to the
  Agreement referred to below
Two Penns Way, Suite 200
New Castle, Delaware 19720

Attention: Bank Loan Syndications

Ladies and Gentlemen:

        The undersigned, Progress Energy, Inc., refers to the Credit Agreement,
dated as of January 28, 2005 (the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, the Lenders
thereunder and Citibank, N.A., as Administrative Agent for the Lenders, and
hereby gives you notice pursuant to Section 2.09 of the Credit Agreement that
the undersigned hereby requests a Conversion under the Credit Agreement, and in
that connection sets forth the terms on which such Conversion (the “Proposed
Conversion”) is requested to be made:

  (i) The Business Day of the Proposed Conversion is ______________, 20____.


  (ii) The Type of, and Interest Period applicable to, the Advances (or portions
thereof) proposed to be Converted: ________________.


  (iii) The Type of Advance to which such Advances (or portions thereof) are
proposed to be Converted:_______________________


  (iv) Except in the case of a Conversion to Base Rate Advances, the initial
Interest Period to be applicable to the Advances resulting from such Conversion:
______________________________.


  (v) The aggregate amount of Advances (or portions thereof) proposed to be
Converted is $_______ .


        The undersigned hereby certifies that, on the date hereof, and on the
date of the Proposed Conversion, no event has occurred and is continuing, or
would result from such Proposed Conversion, that constitutes an Event of
Default.

Very truly yours,

PROGRESS ENERGY, INC.



By
    Name:
    Title:

--------------------------------------------------------------------------------

EXHIBIT B
Form of Assignment and Acceptance

ASSIGNMENT AND ACCEPTANCE

Dated _____________ , 20___

        Reference is made to the Credit Agreement, dated as of January 28, 2005
(as amended, modified and supplemented from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among Progress Energy, Inc., the Lenders (as defined in the Credit Agreement)
thereunder and Citibank, N.A., as Administrative Agent for the Lenders
thereunder (the “Administrative Agent”).

_______________(the "Assignor") and ________________ (the "Assignee") agree as
follows:

    1.        The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
all of the Assignor’s rights and obligations under the Credit Agreement as of
the date hereof that represents the percentage interest specified on Schedule 1
of all outstanding rights and obligations under the Credit Agreement, including,
without limitation, such interest in the Assignor’s Commitment (to the extent it
has not been terminated), the Advances owing to the Assignor and, to the extent
permitted by applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the transactions
governed thereby, including but not limited to contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned hereby. After giving
effect to such sale and assignment, the Assignee’s Commitment (if any) and the
amount of the Advances owing to the Assignee will be as set forth in Section 2
of Schedule 1.

    2.        The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.

    3.        The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01(e) thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Assignor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the
Credit Agreement are required to be performed by it as a Lender; [and] (vi)
specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Credit Agreement or
such other documents as are necessary to indicate that all such payments are
subject to such rates at a rate reduced by an applicable tax treaty].2

    4.        Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent. The effective date of this
Assignment and Acceptance shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto (the
“Effective Date”).

    5.        Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.

    6.        Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Effective Date directly between themselves.

    7.        This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

--------------------------------------------------------------------------------

2If the Assignee is organized under the laws of a jurisdiction outside the
United States.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.

[NAME OF ASSIGNOR]



By______________________
    Name:
    Title:



                                               
                                               
                                               


                                               
                                               
Accepted this______day of___________, 20__

CITIBANK, N.A., as Administrative Agent


By_________________________
    Name:
    Title:

PROGRESS ENERGY, INC.3


By__________________________
    Name:
    Title: [NAME OF ASSIGNEE]



By______________________
    Name:
    Title:



Domestic Lending Office (and
address for notices):
[Address]


Eurodollar Lending Office:
[Address]


--------------------------------------------------------------------------------

3 If required.

--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

Dated________, 20____

Section 1

          

Section 2

          

          
          


Section 3 Percentage Interest Assigned:



Assignee's Commitment:

Aggregate Outstanding Principal Amount of
Advances owing to Assignee:




Effective Date4  ____%



$____


$_____

--------------------------------------------------------------------------------

4 This date should be no earlier than the date of acceptance by the
Administrative Agent.

--------------------------------------------------------------------------------

EXHIBIT C-1
Form of Opinion of General Counsel to
Progress Energy Service Company, LLC

January 28, 2005

To each of the Lenders parties to the Credit
Agreement referred to below and Citibank, N.A., as
Administrative Agent

         Re: Progress Energy, Inc.

Ladies and Gentlemen:

        This opinion is furnished to you by me as General Counsel to Progress
Energy Service Company, LLC pursuant to Section 3.01(g) of the Credit Agreement,
dated as of January 28, 2005 (the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among Progress Energy, Inc. (the
“Borrower”), certain lenders thereunder (the “Lenders”) and Citibank, N.A., as
Administrative Agent for the Lenders.

        In connection with the preparation, execution and delivery of the Credit
Agreement, I have examined:

    (1)        The Credit Agreement.

    (2)        The documents furnished by the Borrower pursuant to Section 3.01
of the Credit Agreement.

    (3)        The Amended and Restated Articles of Incorporation of the
Borrower (the “Charter”).

    (4)        The By-Laws of the Borrower and all amendments thereto (the
“By-Laws”).

        I have also examined the originals, or copies of such other corporate
records of the Borrower, certificates of public officials and of officers of the
Borrower and agreements, instruments and other documents as I have deemed
necessary as a basis for the opinions expressed below. As to questions of fact
material to such opinions, I have, when relevant facts were not independently
established by me, relied upon certificates of the Borrower or its officers or
of public officials. I have assumed the authenticity of all documents submitted
to me as originals, the conformity to originals of all documents submitted as
certified or photostatic copies and the authenticity of signatures (other than
those of the Borrower), and the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Lenders and the Administrative
Agent and the validity and binding effect thereof on such parties. For purposes
of my opinions expressed in paragraph 1 below as to existence and good standing,
I have relied as of their respective dates on certificates of public officials,
copies of which are attached hereto as Exhibit A. Whenever the phrase “to my
knowledge” is used in this opinion it refers to my actual knowledge and the
actual knowledge of the attorneys who work under my supervision and who were
involved in the representation of the Borrower in connection with the
transactions contemplated by the Credit Agreement.

        I or attorneys working under my supervision are qualified to practice
law in the States of North Carolina and Florida, and the opinions expressed
herein are limited to the law of the States of North Carolina and Florida, the
Federal law of the United States and, in reliance on a certificate issued by the
Secretary of State of South Carolina and attached hereto as part of Exhibit A,
the laws of the State of South Carolina for purposes of the first sentence of
opinion paragraph 1 below.

        Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the following opinion:

    1.        Each of the Borrower and CP&L is a corporation duly organized,
validly existing and in good standing under the laws of the State of North
Carolina, and CP&L is duly qualified to do business and in good standing in the
State of South Carolina. Each of Florida Power and FPC is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. Progress Capital is a corporation duly organized, validly existing and
in good standing under the laws of the State of Florida. The Borrower has the
corporate power and authority to enter into the transactions contemplated by the
Credit Agreement.

    2.        The execution, delivery and performance of the Credit Agreement by
the Borrower have been duly authorized by all necessary corporate action on the
part of the Borrower and the Credit Agreement has been duly executed and
delivered by the Borrower.

    3.        The execution, delivery and performance of the Credit Agreement by
the Borrower will not (i) violate the Charter or the By-Laws or any law, rule or
regulation applicable to the Borrower (including, without limitation, Regulation
X of the Board of Governors of the Federal Reserve System) or (ii) result in a
breach of, or constitute a default under, any judgment, decree or order binding
on the Borrower, or any indenture, mortgage, contract or other instrument to
which it is a party or by which it is bound.

    4.        No authorization, approval or other action by, and no notice to or
filing with any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Borrower of the Credit Agreement,
other than the SEC Order, which has been duly issued and is in full force and
effect, and a notification to the North Carolina Utilities Commission, which has
been timely made.

    5.        To my knowledge, except as described in the reports and
registration statements that the Borrower, CP&L, FPC and Florida Power have
filed with the Securities and Exchange Commission, there are no pending or
overtly threatened actions or proceedings against the Borrower or any of such
Subsidiaries before any court, governmental agency or arbitrator, that may
materially adversely affect the financial condition, operations or properties of
the Borrower and its Subsidiaries, taken as a whole.

        The opinions set forth above are subject to the qualification that no
opinion is expressed herein as to the enforceability of the Credit Agreement or
any other document.

        The foregoing opinions are solely for your benefit and may not be relied
upon by any other Person other than (i) any other Person that may become a
Lender under the Credit Agreement after the date hereof and (ii) Hunton &
Williams LLP and King & Spalding LLP, in connection with their respective
opinions delivered on the date hereof under Section 3.01 of the Credit
Agreement. This letter speaks only as of the date hereof and may not be relied
on by any person with respect to any date after the date hereof. I do not
undertake to advise you of any changes in the opinions expressed herein from
matters that may hereafter arise or be brought to my attention.

            Very truly yours,

--------------------------------------------------------------------------------

EXHIBIT C-2
Form of Opinion of Special Counsel for the Borrower

January 28, 2005

To each of the Lenders parties to the Credit
Agreement referred to below and Citibank, N.A., as
Administrative Agent

         Re: Progress Energy, Inc.

Ladies and Gentlemen:

        This opinion is furnished to you by us as counsel for Progress Energy,
Inc. (the “Borrower”) pursuant to Section 3.01(g) of the Credit Agreement, dated
as of January 28, 2005 (the “Credit Agreement”, the terms defined therein being
used herein as therein defined), among Progress Energy, Inc., certain lenders
thereunder (the “Lenders”) and Citibank, N.A., as Administrative Agent for the
Lenders.

        In connection with the preparation, execution and delivery of the Credit
Agreement, we have examined:

    (1)        The Credit Agreement.

    (2)        The documents furnished by the Borrower pursuant to Section 3.01
of the Credit Agreement.

    (3)        The opinion letter of even date herewith, addressed to you by
Frank A. Schiller, counsel to the Borrower and delivered in connection with the
transactions contemplated by the Credit Agreement (the “Company Opinion
Letter”).

        We have also examined the originals, or copies of such other corporate
records of the Borrower, certificates of public officials and of officers of the
Borrower and agreements, instruments and other documents as we have deemed
necessary as a basis for the opinions expressed below. As to questions of fact
material to such opinions, we have, when relevant facts were not independently
established by us, relied upon certificates of the Borrower or its officers or
of public officials. We have assumed the authenticity of all documents submitted
to us as originals, the conformity to originals of all documents submitted as
certified or photostatic copies and the authenticity of the originals (other
than those of the Borrower), and the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Lenders and the Administrative
Agent and the validity and binding effect thereof on such parties. Whenever the
phrase “to our knowledge” is used in this opinion it refers to the actual
knowledge of the attorneys of this firm involved in the representation of the
Borrower without independent investigation.

        We are qualified to practice law in the States of North Carolina,
Florida and New York, and the opinions expressed herein are limited to the law
of the States of North Carolina, Florida and New York and the federal law of the
United States. To the extent that our opinions expressed herein depend upon
opinions expressed in paragraphs 1 through 4 of the Company Opinion Letter, we
have relied without independent investigation on the accuracy of the opinions
expressed in the Company Opinion Letter, subject to the assumptions,
qualifications and limitations set forth in the Company Opinion Letter.

        Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the opinion that the Credit Agreement constitutes the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms except as enforcement may be limited or
otherwise affected by (a) bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws affecting the rights of creditors
generally and (b) principles of equity, whether considered at law or in equity.

        The opinion set forth above is subject to the following qualifications:

    (a)        In addition to the application of equitable principles described
above, courts have imposed an obligation on contracting parties to act
reasonably and in good faith in the exercise of their contractual rights and
remedies, and may also apply public policy considerations in limiting the right
of parties seeking to obtain indemnification under circumstances where the
conduct of such parties is determined to have constituted negligence.

    (b)        No opinion is expressed herein as to (i) Section 8.05 of the
Credit Agreement, (ii) the enforceability of provisions purporting to grant to a
party conclusive rights of determination, (iii) the availability of specific
performance or other equitable remedies, (iv) the enforceability of rights to
indemnity under federal or state securities laws or (v) the enforceability of
waivers by parties of their respective rights and remedies under law.

    (c)        No opinion is expressed herein as to provisions, if any, in the
Credit Agreement, which (A) purport to excuse, release or exculpate a party for
liability for or indemnify a party against the consequences of its own acts, (B)
purport to make void any act done in contravention thereof, (C) purport to
authorize a party to make binding determinations in its sole discretion, (D)
relate to the effects of laws which may be enacted in the future, (E) require
waivers, consents or amendments to be made only in writing, (F) purport to waive
rights of offset or to create rights of set off other than as provided by
statute, or (G) purport to permit acceleration of indebtedness and the exercise
of remedies by reason of the occurrence of an immaterial breach of the Credit
Agreement or any related document. Further, we express no opinion as to the
necessity for any Lender, by reason of such Lender’s particular circumstances,
to qualify to transact business in the State of New York or as to any Lender’s
liability for taxes in any jurisdiction.

        The foregoing opinion is solely for your benefit and may not be relied
upon by any other Person other than (i) any other Person that may become a
Lender under the Credit Agreement after the date hereof in accordance with the
provisions thereof and (ii) King & Spalding LLP, in connection with their
opinion delivered on the date hereof under Section 3.01 of the Credit Agreement.
This letter speaks only as of the date hereof and may not be relied on by any
person with respect to any date after the date hereof. We do not undertake to
advise you of any changes in the opinions expressed herein from matters that may
hereafter arise or be brought to our attention.

          Very truly yours,

--------------------------------------------------------------------------------

EXHIBIT D
Form of Opinion of Counsel to the Administrative Agent and the Arrangers

January 28, 2005

To Citibank, N.A., as Administrative Agent for the
Lenders referred to below, and to each of the
Arrangers and Lenders parties to the Credit
Agreement referred to below

         Re: Progress Energy, Inc.

Ladies and Gentlemen:

        We have acted as counsel to the Administrative Agent and the Arrangers
in connection with the preparation, execution and delivery of the Credit
Agreement, dated as of January 28, 2005 (the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among Progress Energy,
Inc., certain Lenders from time to time parties thereto and Citibank, N.A., as
Administrative Agent for the Lenders.

        In this connection, we have examined the following documents:

    1.        a counterpart of the Credit Agreement, executed by the parties
thereto;


    2.        the documents furnished by or on behalf of the Borrower pursuant
to subsections (b) through (g) of Section 3.01 of the Credit Agreement,
including, without limitation, the opinion of Hunton & Williams LLP (the
“Borrower Opinion”).


        In our examination of the documents referred to above, we have assumed
the authenticity of all such documents submitted to us as originals, the
genuineness of all signatures, the due authority of the parties executing such
documents and the conformity to the originals of all such documents submitted to
us as copies. We have also assumed that you have independently evaluated, and
are satisfied with, the creditworthiness of the Borrower and the business terms
reflected in the Credit Agreement. We have relied, as to factual matters, on the
documents we have examined. We note that we do not represent the Borrower and
are not privy to the nature or character of its business. Accordingly, we have
assumed that the borrower is subject only to statutes, rules, regulations,
judgments, orders and other requirements of law general applicability to
corporations doing business in the State of New York.

        To the extent that our opinions expressed below involve conclusions as
to matters governed by law other than the law of the State of New York, we have
relied upon the Borrower Opinion and have assumed without independent
investigation the correctness of the matters set forth therein, our opinions
expressed below being subject to the assumptions, qualifications and limitations
set forth in the Borrower Opinion.

        Based upon and subject to the foregoing, and subject to the
qualifications set forth below, we are of the opinion that the Credit Agreement
is the legal, valid and binding obligation of the Borrower, enforceable against
the Borrower in accordance with its terms.

        Our opinion is subject to the following qualifications:

(a)     The enforceability of the Borrower’s obligations under the Credit
Agreement is subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar law affecting
creditors’ rights generally.

(b)     The enforceability of the Borrower’s obligations under the Credit
Agreement is subject to the effect of general principles of equity, including
(without limitation) concepts of materiality, reasonableness, good faith and
fair dealing (regardless of whether considered in a proceeding in equity or at
law). Such principles of equity are of general application, and, in applying
such principles, a court, among other things, might not allow a contracting
party to exercise remedies in respect of a default deemed immaterial, or might
decline to order an obligor to perform covenants.

(c)     We note further that, in addition to the application of equitable
principles described above, courts have imposed an obligation on contracting
parties to act reasonably and in good faith in the exercise of their contractual
rights and remedies, and may also apply public policy considerations in limiting
the right of parties seeking to obtain indemnification under circumstances where
the conduct of such parties is determined to have constituted negligence.

(d)     We express no opinion herein as to (i) the enforceability of Section
8.05 of the Credit Agreement, (ii) the enforceability of provisions purporting
to grant to a party conclusive rights of determination, (iii) the availability
of specific performance or other equitable remedies, (iv) the enforceability of
rights to indemnity under federal or state securities laws, or (v) the
enforceability of waivers by parties of their respective rights and remedies
under law.

(e)     Our opinions expressed above are limited to the law of the State of New
York, and we do not express any opinion herein concerning any other law.

        The foregoing opinion is solely for your benefit and may not be relied
upon by any other Person, other than any Person that becomes a Lender after the
date hereof.

         Very truly yours,

--------------------------------------------------------------------------------

EXHIBIT E
Form of Compliance Certificate

[Letterhead of Progress Energy, Inc.]

[Date]

To each of the Lenders parties to the Credit
Agreement referred to below and Citibank, N.A., as
Administrative Agent

Progress Energy, Inc.

Ladies and Gentlemen:

        This compliance certificate is furnished to you pursuant to Section
5.01(i)(ii) of the Credit Agreement, dated as of January 28, 2005 (the “Credit
Agreement”), among Progress Energy, Inc., a North Carolina corporation (the
“Borrower”), the banks listed on the signature pages thereof (the “Banks”) and
Citibank, N.A., as administrative agent (the “Administrative Agent”) for the
Lenders (as hereinafter defined). Terms defined in the Credit Agreement are used
herein as therein defined.

    1.        As of [_______], 200__, the ratio of Consolidated Indebtedness of
the Borrower and its Subsidiaries to Total Capitalization was _____ to 1.0,
calculated, in accordance with Section 5.01(j) of the Credit Agreement, as
follows:

A.     Indebtedness as of such date was $________, calculated as follows:

Current Indebtedness:
         [List all forms of current Debt]
         __________________________________
         __________________________________
         __________________________________
         __________________________________
Total current Indebtedness

 Long-term Indebtedness :
         [list all forms of long-term Indebtedness ]
         __________________________________
         __________________________________
         __________________________________
         __________________________________
Total long-term Indebtedness

Total Indebtedness (current Indebtedness plus long-term
Indebtedness )

B. Total Capitalization as of such date was $_____, calculated as follows:

                  Consolidated Indebtedness

                  Preferred Stock

                  Common Stock

                  Retained Earnings

2. As of [_______], 200__, the ratio of EBITDA to Interest Expense was _____ to
1.0, calculated, in accordance with Section 5.01(k)
of the Credit Agreement, as follows:

                  EBITDA

                  Interest Expense

                  Ratio   Amount

$


 __________
$__________

   Amount

$



$__________

$__________





$

$

$

$__________






$

$

    3.        As of [_______], 200__, and as of the date hereof, no Event of
Default and no event that, with the giving of notice or lapse of time or both,
will constitute an Event of Default, has occurred and in continuing.

        I hereby certify that the calculations set forth in paragraphs 1 and 2
hereof were prepared in accordance with GAAP.

Very truly yours,

PROGRESS ENERGY, INC.



By______________________________________
     Name:
     Title:
